*732MEMORANDUM **
Gabriel Ruiz-Chavez appeals from the 21-month sentence imposed following his guilty plea conviction for being a deported alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Ruiz-Chavez contends that the two-year supervised release portion of his sentence imposed by the district court is in error because the fact of his prior conviction needed to be charged in the indictment and proven to a jury beyond a reasonable doubt. This contention is foreclosed by United States v. Esparza-Gonzalez, 422 F.3d 897, 907 (9th Cir.2005), and United States v. Wetland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.